Stephens, J.
This being a suit against a railroad company, to recover damages for injuries to stock belonging to the plaintiff, and it being clearly inferable from the evidence that the stock were injured by a train of the defendant and were of the value found in the verdict for the plaintiff, and the evidence being conflicting as to whether, at the time of the injury to the stock, the engineer’s vision was so obscured by rain that the stock could not be seen by him in time to avert the injury, although the injury happened in the nighttime, and the evidence further authorizing the inference that the engineer could, by the exercise of due care, have observed the dangerous situation of the stock in time to prevent the injury, the verdict found for the plaintiff was authorized. The cases of Ga. R. & Banking Co. v. Wall, 80 Ga. 202 (7 S. E. 639), and Atlantic Coast Line R. Co. v. Thomas, 10 Ga. App. 45 (72 S. E. 514), are clearly distinguishable.

Judgment affirmed.

Jenkins, P. J., condors. Bell, J., disqtoalified.